This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BARRIE LEE DERRINGER,

 3          Petitioner-Appellee,

 4 v.                                                                                   NO. 32,587

 5 DAVID BRIAN DERRINGER,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa A. Hadfield, District Judge

 9 Alain Jackson
10 Albuquerque, NM

11 for Appellee

12 David Derringer
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 VANZI, Judge.

17           Appearing pro se, Respondent/Appellant, David Brian Derringer, appeals from

18 the district court’s minute order and bifurcated decree of divorce (divorce order) and
 1 from the district court’s order on reserved issues and numerous motions filed by

 2 Respondent (order on reserved issues). [RP 298, 677] We issued a notice proposing

 3 to summarily affirm, and Respondent filed a memorandum in opposition. We remain

 4 unpersuaded by Respondent’s arguments and affirm.

 5        Respondent challenges every aspect of the district court’s divorce order and

 6 order on reserved issues. In our notice, we discussed the fifty-three issues raised by

 7 Respondent in his docketing statement and proposed to affirm with respect to each

 8 issue. In his memorandum in opposition, Respondent appears to reiterate all of the

 9 arguments he made previously, citing numerous cases and secondary authorities in

10 support of his position.

11        Among other things, Respondent continues to request that this Court review the

12 decisions of the district court with respect to two different cases—the divorce

13 proceeding (DM-2012-610), and a related criminal proceeding (DV-2012-234). [MIO

14 1, 12] As we mentioned in our notice, the criminal proceeding is not the subject of

15 this appeal, and we cannot review any orders or decisions made by the district court

16 in the criminal case.

17        Respondent devotes a large portion of his memorandum in opposition to his

18 argument that the district court violated his rights under the Second Amendment.

19 [MIO 16-25] He requests that we remand with instructions to award “restitution of

20 millions of dollars for depriving [him of his] Constitutional rights.” [MIO 20] In our

                                             2
 1 notice, we proposed to affirm because it did not appear that Respondent had presented

 2 this issue to the district court, and we invited Respondent to explain how this issue

 3 was raised, the arguments he made, and the district court’s ruling. Respondent has

 4 failed to provide such information, and we thus do not consider this issue on appeal.

 5 See Campos Enters. Inc. v. Edwin K. Williams & Co., 1998-NMCA-131, ¶ 12, 125

 6 N.M. 691, 964 P.2d 855 (“As a court of review, we cannot review [the appellant’s]

 7 allegations which were not before the district court.”).

 8        With respect to Respondent’s other arguments, we have carefully reviewed the

 9 memorandum in opposition and remain persuaded that our proposed disposition

10 applied the proper standard of review and reached the correct result. For the reasons

11 stated in our calendar notice, we affirm the district court’s divorce order and order on

12 reserved issues.

13        IT IS SO ORDERED.

14                                          __________________________________
15                                          LINDA M. VANZI, Judge

16 WE CONCUR:



17 _________________________________
18 TIMOTHY L. GARCIA, Judge



19 _________________________________

                                              3
1 J. MILES HANISEE, Judge




                            4